                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


     LOUIS MANDARINI III, as he is EXECUTIVE
     DIRECTOR, MASSACHUSETTS LABORERS’ HEALTH
     AND WELFARE FUND, et al.,
         Plaintiffs,

                                      vs.                                          C.A. No. 17-11506 NMG

     HIGHWAY SAFETY SOLUTIONS, INC. and HI-WAY
     SAFETY SYSTEMS, INC.,
         Defendants.


                                     UNOPPOSED MOTION TO SEAL

           Plaintiffs respectfully request that this Court seal the following documents from the

public record: Docket Nos. 56, 58, 59, 60, 63, 64, 83, and 84, including all exhibits thereto. 1

Plaintiffs ask that these documents be sealed as they contain and reference confidential

attorney-client communications and confidential business records. Defendants do not oppose

this Motion. As further grounds therefore, Plaintiffs state the following.

           This case concerns efforts of a collection of employee pension and welfare benefit plans

to obtain allegedly delinquent contributions from two defendant employers. During the course

of the litigation, the Defendants filed certain documents on the Court’s public docket, which the

Plaintiffs assert contain confidential attorney-client communications and confidential business

information.

           The Plaintiffs and Defendants have reached a written, fully executed settlement

agreement. The Parties will soon file a Stipulation of Dismissal of this action pursuant to

Federal Rule of Civil Procedure 41(a)(2).



1
    Some but not all of these dockets have previously been placed under seal. See Docket No. 69.
       The Plaintiffs now move to seal the above documents to best protect material arguably

protected by the attorney-client privilege and to protect the Plaintiffs’ legitimate business

interests. “In civil cases, interests which courts have found sufficient to justify impoundment

include trade secrets, confidential business information, information covered by a recognized

privilege such as the attorney-client privilege and information required by statute to be sealed.”

Velcro Grp. Corp. v. Zijlstra, 180 F. Supp. 3d 106, 107 (D. Mass. 2016).

       Here, the documents that Plaintiffs ask the Court to seal are part of the transaction related

to a dispute about the scope of attorney-client privilege. The importance of the attorney-client

privilege is beyond dispute. Even beyond the question of privilege, the documents concern

confidential business information about the way the Plaintiffs investigate and litigate cases

against contractors that may owe fringe benefit contributions if they are determined to be

unlawfully double-breasted. They also disclose legal strategy, which itself is also confidential

business information. The documents include references to contractors and cases that have no

bearing on this case. Moreover, there is no apparent public interest in this case. The only

potential audience to these documents is likely to be delinquent contractors who endeavor to

obtain a litigation advantage over the Funds in order to avoid making the payments that go to

paying employee health and welfare and pension benefits. Such a litigation advantage should

not be made available through the unnecessary continued publication of the Plaintiffs’

confidential business information on the Court’s public docket.

       WHEREFORE, the Plaintiffs respectfully request that this Court seal the following

documents from the public record: Docket Nos. 56, 58, 59, 60, 63, 64, 83, and 84, including all

exhibits thereto.




                                                  2
                                                      Respectfully submitted,

                                                      LOUIS A. MANDARINI, III, as he is
                                                      EXECUTIVE DIRECTOR,
                                                      MASSACHUSETTS LABORERS’
                                                      HEALTH AND WELFARE FUND, et al.

                                                      By their attorneys,

                                                      /s/ Nathan P. Goldstein
                                                      Anne R. Sills, BBO No. 546576
                                                      Nathan P. Goldstein, BBO No. 666101
                                                      Sasha N. Gillin, BBO No. 690769
                                                      Segal Roitman, LLP
                                                      33 Harrison Avenue, 7th Floor
                                                      Boston, MA 02111
                                                      (617) 742-0208, Ext. 253
                                                      ngoldstein@segalroitman.com


Dated: July 2, 2019


                                LOCAL RULE 7.1(a)(2) CERTIFICATION

       The undersigned counsel certified that they have conferred with Defendants’ counsel in
good faith to attempt to resolve or narrow the issues.

                                                      /s/ Nathan P. Goldstein
                                                      Nathan P. Goldstein



                                     CERTIFICATE OF SERVICE

          This is to certify that a copy of the above document has been filed through the ECF

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) on this 2nd day of July 2019.


                                                      /s/ Nathan P. Goldstein
                                                      Nathan P. Goldstein

NPG/npg&ts
6306-19260/Motion to Seal.doc


                                                  3
